Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
The Examiner’s understanding of the Yu (CN 205862207) reference is that Yu discloses power distribution of a LED display screen.  The LED display screen is powered by a large number of switching power supplies which in turn power the LEDs (light emitting diodes), each of the switching power supplies and respective LEDs powered by the switching power supplies constitutes a load.  Each of the loads is on respective electrical phase (i.e., a group of loads) of Yu’s three-phase power system.
Applicant argues that
Yu fails to disclose, teach, or suggest the plurality of first branch circuit breakers configured to switch the first group of loads to a first position and the plurality of second branch circuit breakers configured to switch the second group of loads to a second position, as independent Claim 1 recites. As discussed above, Yu merely discloses distributed delay starting junction box. Yu at Fig. 1. The Examiner suggests that Yu teaches a "first branch breaker assembly including a plurality of first branch circuit breakers (Fig. 1, breakers of upper 9)" configured to "control one or more of the loads (fig. 1, to the right of upper 9; note: loads are different phases) in the first group of loads". Office Action at 4. To the extent Yu discloses these features, as illustrated in Fig. 1, Yu merely teaches that each of the circuit breakers in Fig. 1 are configured to control an individual load of the group of loads connected to the first branch breaker assembly. See Yu at Fig. 1 (identifying a corresponding circuit breaker for each load); see also Office Action at 4-5. In contrast, Claim 1 as amended recites the plurality of first branch circuit breakers configured to switch the first group of loads to a first position and the plurality of second branch circuit breakers configured to switch the second group of loads to a second position. 

First, claims 1, 8, and 15 recite “each of the plurality of first branch circuit breakers configured to switch the first group of loads to a first position” (emphasis added) not just that “the plurality of first branch circuit breakers configured to switch the first group of loads to a first position” as Applicant argues.  This is significant because what is claimed is not what Applicant is arguing.  As claimed, each of the first branch circuit breakers 113 in the first branch breaker assembly 106a needs to be configured to switch the first group loads 112a to the first position, which the Examiner understands the first position as relating to either a connected or alternately a disconnected state of each of the first branch circuit breakers 113 in the first branch breaker assembly 106a.  Looking at fig. 3C, there is no way that each of the first branch circuit breakers 113 in the first branch breaker assembly 106a is configured to switch the first group loads 112a to the first position.  It appears that each of the first branch circuit breakers 113 in the first branch breaker assembly 106a is configured to switch a respective one or more loads of the first group loads 112a to a first position.  Original claims 1, 8, and 15 required “each of the one or more branch circuit breakers configured to control one or more loads in the first group of loads” which is consistent with Examiner’s understanding of the invention.
Also, it is not clear whether claims 1, 8, and 15 requires “each of the plurality of first branch circuit breakers configured to switch the first group of loads to a first position” (emphasis added) requires “each of the plurality of first branch circuit breakers configured to switch all of the first group of loads to respective first positions” or “each of the plurality of first branch circuit breakers configured to switch some of the first group of loads to one or more respective first positions.”  Has Applicant confused the discloses and claimed operation of first contact assembly 104a for the currently claimed operation of claimed first branch circuit breakers 113 of the first branch breaker assembly 106a?
Likewise, claims 1, 8, and 15 recite “each of the plurality of second branch circuit breakers configured to switch the second group of loads to a second position” (emphasis added) not just that “the plurality of second branch circuit breakers configured to switch the second group of loads to a second position” as Applicant argues.  This is significant because what is claimed is not what Applicant is arguing.  As claimed, each of the second branch circuit breakers 113 in the second branch breaker assembly 106b needs to be configured to switch the second group loads 112b to the second position, which the Examiner understands the second position as relating to either a connected or alternately a disconnected state of each of the second branch circuit breakers 113 in the second branch breaker assembly 106b.  Again looking at fig. 3C, there is no way that each of the second branch circuit breakers 113 in the second branch breaker assembly 106b is configured to switch the second group loads 112b to the second position.  It appears that each of the second branch circuit breakers 113 in the second branch breaker assembly 106b is configured to switch a respective one or more loads of the second group loads 112b to a second position.  Original claim 1 required “each of the one or more branch circuit breakers configured to control one or more loads in the second group of loads” which is consistent with Examiner’s understanding of the invention.
Also, it is not clear whether claims 1, 8, and 15 requires “each of the plurality of second branch circuit breakers configured to switch the second group of loads to a second position” (emphasis added) requires “each of the plurality of second branch circuit breakers configured to switch all of the second group of loads to respective second positions” or “each of the plurality of second branch circuit breakers configured to switch some of the second group of loads to one or more respective second positions.”  Has Applicant confused the disclosed and claimed operation of second contactor assembly 104b for the currently claimed operation of claimed second branch circuit breakers 113 of the second branch breaker assembly 106b?
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a.	Claims 1, 8, and 15 each require “each of the plurality of first branch circuit breakers configured to switch the first group of loads to a first position” (emphasis added).  As shown in fig. 3C, each of the plurality of first branch circuit breakers 113 of the first branch breaker assembly 106a is configured to switch respective load of the first group of loads 112a to a first position” not that “each of the plurality of first branch circuit breakers configured to switch the first group of loads to a first position” (emphasis added) as claimed.  The specification provides at para. [0021] that “[e]ach branch-5- 19-CHM-984circuit breaker 113 is electrically connected to one or more loads in first group 112a and is configured to individually switch the connected loads on or off” that is not “each of the plurality of first branch circuit breakers configured to switch the first group of loads to a first position” that is claimed; and
b.	Likewise, Claims 1, 8, and 15 each require “each of the plurality of second branch circuit breakers configured to switch the second group of loads to a second position” (emphasis added).  As shown in fig. 3C, each of the plurality of second branch circuit breakers of the second branch breaker assembly 106b is configured to switch respective load of the second group 112b of loads to a second position” not that “each of the plurality of second branch circuit breakers configured to switch the second group of loads to a second position” (emphasis added) as claimed.  The specification provides at para. [0021] that “one or more branch circuit breakers 113 configured to individually switch a second group of connected loads 112b on or off” that is not “each of the plurality of second branch circuit breakers configured to switch the second group of loads to a second position” that is claimed. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This 35 U.S.C. 112(b) rejection is being raised based upon the amendments dated 10/3/22 to claims 1, 8, and 15 as well as lack clarity of what is trying to be achieved in differentiating the claimed invention from Yu reference.

a.	Claims 1, 8, and 15 each require “each of the plurality of first branch circuit breakers configured to switch the first group of loads to a first position” (emphasis added).  What is the metes and bounds of “each of the plurality of first branch circuit breakers configured to switch the first group of loads to a first position?”  Does this limitation mean require that “each of the plurality of first branch circuit breakers configured to switch all of the first group of loads to a first position” or “each of the plurality of first branch circuit breakers configured to individually switch one or more loads of the first group of loads to a first position?”  Has applicant confused the function of the what the first contactor assembly (which is claimed as “configured to connect or disconnect power to the first branch breaker assembly and to the first group of loads all at once” and each of the plurality of first branch circuit breakers (which was original claimed as “configured to control one or more loads in the first group of loads”)?
b.	Claims 1, 8, and 15 each require “each of the plurality of second branch circuit breakers configured to switch the second group of loads to a second position” (emphasis added).  What is the metes and bounds of “each of the plurality of second branch circuit breakers configured to switch the second group of loads to a second position?”  Does this limitation mean require that “each of the plurality of second branch circuit breakers configured to switch all of the second group of loads to a second position” or “each of the plurality of second branch circuit breakers configured to individually switch one or more loads of the second group of loads to a first position?” Has applicant confused the function of the what the second contactor assembly (which is claimed as “configured to connect or disconnect power to the second branch breaker assembly and to the second group of loads all at once” and each of the plurality of second branch circuit breakers (which was original claimed as “configured to control one or more loads in the second group of loads”)?

Based upon the disclosure and original claims, the Examiner interprets “each of the plurality of first branch circuit breakers configured to switch the first group of loads to a first position” to requiring that “each of the plurality of first branch circuit breakers configured to switch at least a first portion of the first group of loads to a first position.”  Likewise, the Examiner interprets “each of the plurality of second branch circuit breakers configured to switch the second group of loads to a second position” to requiring that “each of the plurality of second branch circuit breakers configured to switch at least a second portion of the second group of loads to a second position”.  
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 15, 16, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui (US 8,022,533), or alternately rejected under 35 U.S.C. 103 as being unpatentable under Yu (CN 205862207).
With respect to Claim 1, Yu teaches a panelboard assembly (fig. 1) for use in environments in which combustible or ignitable materials are present (“for use . . . ” is intended use which is not positively claimed), comprising: a main breaker assembly (1) configured to be electrically connected to a power supply (fig. 1, from left of 1); a first subpanel assembly (fig. 1, upper 6,9) comprising: a first contactor assembly (fig. 1, upper 6) electrically connected to a load side (fig. 1, right side of 1) of the main breaker assembly; and a first branch breaker assembly (fig. 1, upper 9) electrically connected to a load side (fig. 1, right side of upper 6) of the first contactor assembly and configured to be electrically connected to a first group of loads (fig. 1, to right of upper 9; note: loads are the different phases), the first branch breaker assembly including a plurality of first branch circuit breakers (fig. 1, breakers of upper 9), and each of the plurality of first branch circuit breakers configured to switch the first group of loads (fig. 1, to right of upper 9; note: loads are the different phases of power) to a second position (switched on or off) (see 35 USC 112b rejection above) in the first group of loads, wherein the first contactor assembly is configured to connect or disconnect power (see fig. 1) to the first branch breaker assembly and to the first group of loads all at once (fig. 1, opening and closing of top 6); and a second subpanel assembly (fig. 1, middle 6,9) electrically connected in parallel (see fig. 1) to the first subpanel assembly and comprising: a second contactor assembly (fig. 1, middle 6) electrically connected to the load side (fig. 1, right side of 1) of the main breaker assembly; and a second branch breaker assembly (fig. 1, middle 9) electrically connected to the load side (fig. 1, right side of middle 6) of the second contactor assembly and configured to be electrically connected to a second group of loads (fig. 1, to right of middle 9; note: loads are the different phases), the second branch breaker assembly including a plurality of second branch circuit breakers (fig. 1, breakers of middle 9), and each of the plurality of second branch circuit breakers configured to switch the second group of loads (fig. 1, to right of middle 9; note: loads are the different phases of power) to a second position (switched on or off) (see 35 USC 112b rejection above),3 PATENTwherein the second contactor assembly is configured to connect or disconnect power (see fig. 1) to the second branch breaker assembly and to the second group of loads all at once (fig. 1, opening and closing of middle 6).  
With respect to Claim 8, Yu teaches a panelboard assembly (fig. 1) for use in environments in which combustible or ignitable materials are present (“for use . . . ” is intended use which is not positively claimed), comprising: a first subpanel assembly (fig. 1, upper 6,9) comprising: a first contactor assembly (fig. 1, upper 6) configured to be electrically connected to a power supply (fig. 1, from left of 1); and a first branch breaker assembly (fig. 1, upper 9) electrically connected to a load side (fig. 1, right side of upper 6) of the first contactor assembly and configured to be electrically connected to a first group of loads (fig. 1, to right of upper 9; note: loads are the different phases), the first branch breaker assembly including a plurality of first branch circuit breakers (fig. 1, breakers of upper 9), and each of the plurality of first branch circuit breakers configured to switch the first group of loads (fig. 1, to right of upper 9; note: loads are the different phases of power) to a second position (switched on or off) (see 35 USC 112b rejection above), wherein the first contactor assembly is configured to connect or disconnect power (see fig. 1) to the first branch breaker assembly and to the first group of loads all at once (fig. 1, opening and closing of top 6); a second subpanel assembly (fig. 1, middle 6,9) electrically connected in parallel (see fig. 1) to the first subpanel assembly, the second subpanel assembly comprising: a second contactor assembly (fig. 1, middle 6) configured to be electrically connected to the power supply; and a second branch breaker assembly (fig. 1, middle 9) electrically connected to a load side (fig. 1, right side of middle 6) of the second contactor assembly and configured to be electrically connected to a second group of loads (fig. 1, to right of middle 9; note: loads are the different phases) , the second branch breaker assembly including a plurality of second branch circuit breakers (fig. 1, breakers of middle 9), and each of the plurality of second branch circuit breakers configured to switch the second group of loads (fig. 1, to right of middle 9; note: loads are the different phases of power) to a second position (switched on or off) (see 35 USC 112b rejection above), 5wherein the second contactor assembly is configured to connect or disconnect power (see fig. 1) to the second branch breaker assembly and to the second group of loads all at once (fig. 1, opening and closing of middle 6); and an enclosure (fig. 3, 18) enclosing the first subpanel assembly and the second subpanel assembly.  
With respect to Claim 15, Yu teaches a method of assembling an electrical assembly (fig. 1) for use in environments in which combustible or ignitable materials are present (“for use . . . ” is intended use which is not positively claimed), the method comprising: providing a panelboard assembly (fig. 1), the panelboard assembly including: a main breaker assembly (1) configured to be electrically connected to a power supply (fig. 1, from left of 1); a first subpanel assembly (fig. 1, upper 6,9) including: a first contactor assembly (fig. 1, upper 6) electrically connected to the main breaker assembly; and a first branch breaker assembly (fig. 1, upper 9) electrically connected to a load side (fig. 1, right side of upper 6) of the first contactor assembly and configured to be electrically connected to a first group of loads, the first branch breaker assembly including a plurality of first branch circuit breakers (fig. 1, breakers of upper 9), and each of the plurality of first branch circuit breakers configured to switch the first group of loads (fig. 1, to right of upper 9; note: loads are the different phases of power) to a second position (switched on or off) (see 35 USC 112b rejection above), wherein the first contactor assembly is configured to connect or disconnect power (see fig. 1) to the first branch breaker assembly and to the first group of loads all at once (fig. 1, opening and closing of top 6); and7 PATENTa second subpanel assembly (fig. 1, middle 6,9) electrically connected in parallel (see fig. 1) to the first subpanel assembly and including: a second contactor assembly (fig. 1, middle 6) electrically connected to the main breaker assembly; and a second branch breaker assembly (fig. 1, middle 9) electrically connected to a load side (fig. 1, right side of middle 6) of the second contactor assembly and configured to be electrically connected to a second group of loads (fig. 1, to right of middle 9; note: loads are the different phases), the second branch breaker assembly including a plurality of second branch circuit breakers (fig. 1, breakers of middle 9), and each of the plurality of second branch circuit breakers configured to switch the second group of loads (fig. 1, to right of middle 9; note: loads are the different phases of power) to a second position (switched on or off) (see 35 USC 112b rejection above), wherein the second contactor assembly is configured to connect or disconnect power (see fig. 1) to the second branch breaker assembly and to the second group of loads on and off all at once (fig. 1, opening and closing of middle 6), electrically connecting (see fig. 1) the panelboard assembly to the power supply by electrically connecting the main breaker assembly to the power supply; electrically connecting (see fig. 1) the first group of loads to the first branch breaker assembly by electrically connecting one of the plurality of first branch circuit breakers of the first branch breaker assembly with the one or more loads in the first group of loads; and electrically connecting (see fig. 1) the second group of loads to the second branch breaker assembly by electrically connecting one of the one or more a plurality of second branch circuit breakers of the second branch breaker assembly with the one or more loads in the second group of loads.  
Alternately Yu discloses a LED (light emitting diode) display screen (see background of the invention), but fails to specifically disclose a first group of loads (i.e., first group of switching power supplies powering respective LEDs) and a second group of loads (i.e., second group of switching power supplies powering respective LEDs) connected respectively to the first and second branch circuit breakers.  Official Notice is taken that a first group of loads and a second group of loads are well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Yu with well-known first and second groups of loads for the purpose of providing separate power feeds to different portions of LED display screen so that smaller power supplies can be used to power different portions of the LED display screen and reduce the impact on the power grid when the large-capacity power load starts.

With respect to Claims 2 and 16, Yu further teaches an enclosure (18) enclosing the main breaker assembly, the first subpanel assembly, and the second subpanel assembly.
 With respect to Claims 7 and 20, Yu further teaches a mounting board (back side of 18), wherein the main breaker assembly, the first subpanel assembly, and the second subpanel assembly are mounted on (see fig. 4) the mounting board.
 	With respect to Claim 9, Yu further teaches a main breaker assembly (1) electrically connected to the first subpanel assembly and the second subpanel assembly, the main breaker assembly configured to switch on or off an electrical connection to the power supply.  
Claims 4 and 10, as best understood, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yu (CN 205862207) and Chen (CN 202523299).
Yu discloses the claimed invention except for a power distribution block (PDB) electrically connected to the main breaker assembly, the first contactor assembly, and the second contactor assembly. Chen teaches a power distribution block (9) electrically connected (see fig. 1) to the main breaker assembly, the first contactor assembly, and the second contactor assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Yu with the PDB of Chen for the purpose of providing a means to electrically and mechanically interconnected the main breaker assembly, the first contactor assembly, and the second contactor assembly with each other for reliable electrical interconnection.
Claims 7, 12, and 20, as best understood, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yu (CN 205862207) and Hideta (JP H10-70803).
Yu discloses the claimed invention except for a mounting board.  Hideta a mounting board (13), wherein the main breaker assembly, the first subpanel assembly, and the second subpanel assembly are mounted on (see fig. 1) the mounting board (claims 7 and 20) and a mounting board (13), wherein the first subpanel assembly, and the second subpanel assembly are mounted on (see fig. 1) the mounting board (claim 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Yu with the mounting board of Hideta for the purpose of a modular unit for electrically interconnecting the main breaker assembly, the first subpanel assembly, and the second subpanel assembly.
Claims 3, 13, and 17, as best understood, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yu (CN 205862207)  and Guasco (US 3,402,326).
Yu discloses the claimed invention except for at least one of the first contactor assembly and the second contactor assembly is switched on and off through a photoresistor. Guasco teaches a contactor assembly (I) is switched on and off through a photoresistor (R1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Yu with the photoresistor of Guasco for the purpose of “detecting insulation faults in electrical apparatus” (col. 1, 1. 29) and providing an automatic shutoff of the branch circuits.
Claims 5, 6, 11, 14, 18, and 19, as best understood, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yu (CN 205862207) and Stendardo (US 6,229,692).
Yu discloses the claimed invention except for a branch panel dead front covering (claims 5, 14, and 18) and a main panel dead front covering (claims 6, 11, and 19). Stendardo teaches a branch panel dead front covering (fig. 2, 22) at least a portion of the first branch breaker assembly (col. 2, |. 43, row passing left 24 of fig. 2) and at least a portion of the second branch breaker assembly (col. 2, |. 43, row passing right 24 of fig. 2), wherein the branch panel dead front further includes one or more slots (24s) providing access to at least one of the first branch breaker assembly and the second branch breaker assembly (claims 5, 14, and 18) and a main panel dead front covering (fig. 2, 22) at least a portion of the main breaker assembly, wherein the main panel dead front further includes one or more slots (fig. 2, opening covered by 26) providing access to the main breaker assembly (fig. 6, 74) (claims 6, 11, and 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Yu with the dead front covering of Stendardo for the purpose of providing access to the handles of the main and branch breaker assemblies to turn the breakers on and off.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  10/14/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835